UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-4060



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JEFFREY BRADFORD,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-01-128-BO)


Submitted:   August 16, 2002                 Decided:   August 30, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Thomas B. Murphy, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jeffrey Bradford appeals his conviction following a jury trial

of one count of armed bank robbery in violation of 18 U.S.C. §

2114(a), (d) (2000). Bradford was sentenced to 300 months in prison

and five years of supervised release.              We affirm.

       Bradford   argues   that   the       district    court   erred   when   it

interrupted the testimony of a government witness, Christopher

Gendreau, and then permitted the Government to recall witness Jeff

Hensley in order to lay the appropriate foundation for Hensley’s

co-conspirator statements under Fed. R. Evid. 801(d)(2)(E).                Under

Fed. R. Evid. 611(a), the district court has broad authority to

exercise reasonable control over the interrogation of witnesses and

the presentation of evidence.               We review the district court’s

control over the presentation of witnesses for abuse of discretion.

See United States v. Tindle, 808 F.2d 319, 328 (4th Cir. 1986).                We

have   reviewed   the   record    and       find   no   abuse   of   discretion.

Accordingly, we affirm Bradford’s conviction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        AFFIRMED




                                        2